Exhibit 10.3

 

Forum Investors II, LLC

1615 South Congress Avenue, Suite 103

Delray Beach, FL 33445

 

June 11, 2020

 

Forum Merger II Corporation

c/o Forum Investors II, LLC

1615 South Congress Avenue, Suite 103

Delray Beach, FL 33445

Attn: David Boris, Co-Chief Executive Officer

 

Myjojo, Inc.

c/o Ittella International LLC
6305 Alondra Blvd.

Paramount, CA 90723

Attention: Salvatore Galletti, Chief Executive Officer

 

Salvatore Galletti, as Holder Representative

6305 Alondra Blvd.

Paramount, CA 90723

 

Re: Sponsor Earnout Letter

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement and Plan of Merger, dated as of the
date hereof (as it may be amended, the “Merger Agreement”), by and among (i)
Forum Merger II Corporation, a Delaware corporation (the “Parent”), (ii) Sprout
Merger Sub, Inc., a Delaware corporation and a wholly-owned indirect subsidiary
of Parent, (iii) Myjojo, Inc., a Delaware corporation (the “Company”), and (iv)
Salvatore Galletti, in the capacity as the initial Holder Representative. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed thereto in the Merger Agreement.

 

In order to induce the Company to enter into the Merger Agreement, the Sponsor
has agreed to enter into this letter agreement (this “Agreement”). Pursuant to
and subject to the terms and conditions of this Agreement, the Sponsor agrees to
place into escrow 2,500,000 shares of Parent Common Stock that were purchased by
Sponsor in a private placement prior to the IPO (the “Sponsor Earnout Shares”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Sponsor and each of the undersigned parties hereby
agrees as follows:

 

1.The Sponsor hereby agrees that, upon and subject to the Closing, the Sponsor
will place the Sponsor Earnout Shares into escrow in accordance with the terms
and conditions of the Merger Agreement. Sponsor acknowledges and agrees that
such Sponsor Earnout Shares will thereafter be subject to the vesting terms set
forth in the Merger Agreement and if such vesting conditions are not satisfied,
such Sponsor Earnout Shares shall be subject to forfeiture. If all or any
portion of the Sponsor Earnout Shares vest in accordance with the terms of the
Merger Agreement, any restrictive legends that have been placed on the Sponsor
Earnout Shares, other than those, if any, required by applicable securities
laws, shall be removed (and the undersigned parties agree to cooperate with the
Sponsor in securing the removal of such restrictive legends, if any, that have
been placed on the Sponsor Earnout Shares).

 



 1 

 

 

2.The Sponsor hereby agrees that, from and after the Closing, the Sponsor shall
not sell, transfer, or otherwise dispose of, or hypothecate or otherwise grant
any interest in or to, any of the Sponsor Earnout Shares, unless and until such
shares have become vested in accordance with the terms of the Merger Agreement.

 

3.This Agreement, together with the Merger Agreement to the extent referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
relating to the subject matter hereof. This Agreement may not be changed,
amended, modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto.

 

4.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto, and any purported assignment in violation of the foregoing
shall be null and void ab initio. This Agreement shall be binding on the parties
hereto and their respective successors and assigns.

 

5.This Agreement shall be construed and interpreted in a manner consistent with
the provisions of the Merger Agreement. In the event of any conflict between the
terms of this Agreement and the Merger Agreement, the terms of the Merger
Agreement shall govern. The provisions set forth in Section 10.6, 10.7, 10.10
and 10.12 of the Merger Agreement, as in effect as of the date hereof, are
hereby incorporated by reference into, and shall be deemed to apply to, this
Agreement as if all references to the “Agreement” in such sections were instead
references to this Agreement.

 

6.Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and shall be sent in the
same manner as provided in the Merger Agreement, with notices to the Sponsor,
the Parent, the Company and the Holder Representative being sent to the
addresses set forth therein, in each case with all copies as required
thereunder.

 

7.This Agreement shall terminate at such time, if any, as the Merger Agreement
is terminated in accordance with its terms, and upon such termination this
Agreement shall be null and void and of no effect whatsoever, and the parties
hereto shall have no obligations under this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature page follows]

 



 2 

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

FORUM INVESTORS II, LLC        By:/s/ David Boris      Name:David Boris  
Title:Manager  

 

Accepted and agreed, effective as of the date first set forth above:

 

FORUM MERGER II CORPORATION

 

By:/s/ Marshall Kiev     Name:Marshall Kiev   Title:Co-CEO and President  

 

MYJOJO, INC.

 

By: /s/ Salvatore Galletti   Name: Salvatore Galletti   Title: President  

 

/s/ Salvatore Galletti   SALVATORE GALLETTI, solely in his capacity under the
Merger Agreement as the Holder Representative

 

 

3



 

 